Title: From James Madison to Thomas B. Parker, 24 January 1821
From: Madison, James
To: Parker, Thomas B.


                
                    Sir
                    Montpr. Jany. 24. 1821
                
                I have recd. your letter of Jany. 18. & thank you for the 2 papers containing very interesting parts of the debates & proceedings of your Convention.
                I am very sensible Sir of what I owe to the respect & confidence marked by your request of my opinions on 2 great points in the articles of amendment proposed to the State Constitution. But I must appeal to the same friendly dispositions for an excuse from a compliance with it. Naked opinions could have no claim to attention. And if it were less inconvenient than it is at present, to explain the grounds of them, I could not but feel the delicacy of the task; at the same time that I have every reason for presuming that I could throw no new light on subjects wch. have been publickly discussed, & doubtless with so much ability & information. With friendly respects
                
                    J. Madison
                
            